 

Exhibit 10.47

 

VOTING AGREEMENT

 

VOTING AGREEMENT, dated as of March __, 2014 (this “Agreement”), by and among
Digital Ally, Inc., a Nevada corporation (the “Company”), and the shareholders
listed on the signature pages hereto under the heading “Shareholders” (each, a
“Shareholder” and collectively, the “Shareholders”).

 

WHEREAS, the Company and certain investors (each, an “Investor”, and
collectively, the “Investors”) have entered into a Securities Purchase
Agreement, dated as March __, 2014 (the “Securities Purchase Agreement”),
pursuant to which, among other things, the Company has agreed to issue and sell
to the Investors and the Investors have agreed to purchase, (i) senior secured
convertible notes of the Company (the “Notes”) pursuant to which the shares of
the Company’s common stock, par value $0.001 per share (the “Common Stock”) may
be issued and (ii) warrants which will be exercisable to purchase shares of
Common Stock.

 

WHEREAS, as of the date hereof, the Shareholders own collectively [ ] shares of
Common Stock, which represent in the aggregate approximately [ ][1]% of the
total issued and outstanding capital stock of the Company; and

 

WHEREAS, as a condition to the willingness of the Investors to enter into the
Securities Purchase Agreement and to consummate the transactions contemplated
thereby (collectively, the “Transaction”), the Investors have required that each
Shareholder agrees, and in order to induce the Investors to enter into the
Securities Purchase Agreement, each Shareholder has agreed, to enter into this
Agreement with respect to all the Common Stock now owned and which may hereafter
be acquired by the Shareholders and any other securities, if any, which such
Shareholder is currently entitled to vote, or after the date hererof, becomes
entitled to vote, at any meeting of shareholders of the Company (the “Other
Securities”).

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, and intending to be legally bound hereby, the
parties hereto hereby agree as follows:

 

Section 23.

 

VOTING AGREEMENT OF THE SHAREHOLDER

 

(a) Voting Agreement. Subject to the last sentence of this Section 1.01, each
Shareholder hereby agrees that at any meeting of the shareholders of the
Company, however called, and in any action by written consent of the Company’s
shareholders, each of the Shareholders shall vote the Common Stock and the Other
Securities: (a) in favor of the Stockholder Approval (as defined in the
Securities Purchase Agreement) as described in Section 4(p) of the Securities
Purchase Agreement; and (b) against any proposal or any other corporate action
or agreement that would result in a breach of any covenant, representation or
warranty or any other obligation or agreement of the Company under the
Securities Purchase Agreement or which could result in any of the conditions to
the Company’s obligations under the Securities Purchase Agreement not being
fulfilled. Each Shareholder acknowledges receipt and review of a copy of the
Securities Purchase Agreement and the other Transaction Documents (as defined in
the Securities Purchase Agreement). The obligations of the Shareholders under
this Section 1.01 shall terminate immediately following the occurrence of the
Stockholder Approval.

 



--------------------------------------------------------------------------------



[1] Percentage to be no less than [  ]%.

 

- 1 -

 

 

Section 24.

 

REPRESENTATIONS AND WARRANTIES OF THE SHAREHOLDER

 

Each Shareholder hereby represents and warrants, severally but not jointly, to
each of the Investors as follows:

 

(a) Authority Relative to This Agreement. Each Shareholder has all necessary
legal capacity, power and authority to execute and deliver this Agreement, to
perform his or its obligations hereunder and to consummate the transactions
contemplated hereby. This Agreement has been duly executed and delivered by such
Shareholder and constitutes a legal, valid and binding obligation of such
Shareholder, enforceable against such Shareholder in accordance with its terms,
except (a) as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, fraudulent conveyance, moratorium or similar laws
now or hereafter in effect relating to, or affecting generally the enforcement
of creditors’ and other obligees’ rights, (b) where the remedy of specific
performance or other forms of equitable relief may be subject to certain
equitable defenses and principles and to the discretion of the court before
which the proceeding may be brought, and (c) where rights to indemnity and
contribution thereunder may be limited by applicable law and public policy.

 

(b) No Conflict. (i) The execution and delivery of this Agreement by such
Shareholder does not, and the performance of this Agreement by such Shareholder
shall not, (i) conflict with or violate any federal, state or local law,
statute, ordinance, rule, regulation, order, judgment or decree applicable to
such Shareholder or by which the Common Stock or the Other Securities owned by
such Shareholder are bound or affected or (ii) result in any breach of or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, or result in the creation of a lien
or encumbrance on any of the Common Stock or the Other Securities owned by such
Shareholder pursuant to, any note, bond, mortgage, indenture, contract,
agreement, lease, license, permit, franchise or other instrument or obligation
to which such Shareholder is a party or by which such Shareholder or the Common
Stock or Other Securities owned by such Shareholder are bound.

 

(ii) The execution and delivery of this Agreement by such Shareholder does not,
and the performance of this Agreement by such Shareholder shall not, require any
consent, approval, authorization or permit of, or filing with or notification
to, any governmental entity by such Shareholder.

 

(c) Title to the Stock. As of the date hereof, each Shareholder is the owner of
the number of shares of Common Stock set forth opposite its name on Appendix A
attached hereto, entitled to vote, without restriction, on all matters brought
before holders of capital stock of the Company, which Common Stock represent on
the date hereof the percentage of the outstanding stock and voting power of the
Company set forth on such Appendix. Such Common Stock are all the securities of
the Company owned, either of record or beneficially, by such Shareholder. Such
Common Stock are owned free and clear of all security interests, liens, claims,
pledges, options, rights of first refusal, agreements, limitations on such
Shareholder’s voting rights, charges and other encumbrances of any nature
whatsoever. No Shareholder has appointed or granted any proxy, which appointment
or grant is still effective, with respect to the Common Stock or Other
Securities owned by such shareholder.

 

- 2 -

 

 

Section 25.

 

COVENANTS

 

(a) No Disposition or Encumbrance of Stock. Each Shareholder hereby covenants
and agrees that, until the Stockholder Approval has been obtained, except as
contemplated by this Agreement, such Shareholder shall not offer or agree to
sell, transfer, tender, assign, hypothecate or otherwise dispose of, grant a
proxy or power of attorney with respect to, or create or permit to exist any
security interest, lien, claim, pledge, option, right of first refusal,
agreement, limitation on such Shareholder’s voting rights, charge or other
encumbrance of any nature whatsoever (“Encumbrance”) with respect to the Common
Stock or Other Securities, directly or indirectly, initiate, solicit or
encourage any person to take actions which could reasonably be expected to lead
to the occurrence of any of the foregoing; provided, however, that any such
Shareholder may assign, sell or transfer any Common Stock or Other Securities
provided that any such recipient of the Common Stock or Other Securities has
delivered to the Company and each Investor a written agreement in a form
reasonably satisfactory to the Investors that the recipient shall be bound by,
and the Common Stock and/or Other Securities so transferred, assigned or sold
shall remain subject to this Agreement.

 

(b) Company Cooperation. The Company hereby covenants and agrees that it will
not, and such Shareholder irrevocably and unconditionally acknowledges and
agrees that the Company will not (and waives any rights against the Company in
relation thereto), recognize any Encumbrance or agreement on any of the Common
Stock or Other Securities subject to this Agreement unless the provisions of
Section 3.01 have been complied with. The Company agrees to use its reasonable
best efforts to ensure that at any time in which any Stockholder Approval is
required pursuant to Section 4(p) of the Securities Purchase Agreement, it will
cause holders of Common Stock or Other Securities representing the percentage of
outstanding capital stock required to vote in favor of the Transaction in order
for the Company to comply with its obligations under Section 4(p) of the
Securities Purchase Agreement to become party to and bound by the terms and
conditions of this Agreement and the Common Stock and Other Securities held by
such holders to be subject to the terms and conditions of this Agreement.

 

Section 26.

 

MISCELLANEOUS

 

(a) Further Assurances. Each Shareholder will execute and deliver such further
documents and instruments and take all further action as may be reasonably
necessary in order to consummate the transactions contemplated hereby.

 

- 3 -

 

 

(b) Specific Performance. The parties hereto agree that irreparable damage would
occur in the event any provision of this Agreement was not performed in
accordance with the terms hereof and that any Investor (without being joined by
any other Investor) shall be entitled to specific performance of the terms
hereof, in addition to any other remedy at law or in equity. Any Investor shall
be entitled to its reasonable attorneys’ fees in any action brought to enforce
this Agreement in which it is the prevailing party.

 

(c) Entire Agreement. This Agreement constitutes the entire agreement among the
Company and the Shareholders with respect to the subject matter hereof and
supersedes all prior agreements and understandings, both written and oral, among
the Company and the Shareholders with respect to the subject matter hereof.

 

(d) Amendment. The provisions of this Agreement may not be amended or waived,
nor may this Agreement be terminated by the Company other than pursuant to the
provisions of Section 4.07.

 

(e) Severability. If any provision of this Agreement is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

 

(f) Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by the
internal laws of the State of New York, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York. The parties hereby agree that
all actions or proceedings arising directly or indirectly from or in connection
with this Agreement shall be litigated only in the Supreme Court of the State of
New York or the United States District Court for the Southern District of New
York located in New York County, New York. The parties consent to the
jurisdiction and venue of the foregoing courts and consent that any process or
notice of motion or other application to any of said courts or a judge thereof
may be served inside or outside the State of New York or the Southern District
of New York by registered mail, return receipt requested, directed to the party
being served at its address set forth on the signature ages to this Agreement
(and service so made shall be deemed complete three (3) days after the same has
been posted as aforesaid) or by personal service or in such other manner as may
be permissible under the rules of said courts. Each of the Company and each
Shareholder irrevocably waives, to the fullest extent permitted by law, any
objection which it may now or hereafter have to the laying of the venue of any
such suit, action, or proceeding brought in such a court and any claim that
suit, action, or proceeding has been brought in an inconvenient forum. EACH
PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.

 

(g) Termination. This Agreement shall terminate immediately following the
occurrence of the Stockholder Approval.

 

[Signature Page Follows]

 

- 4 -

 

 

IN WITNESS WHEREOF, each Shareholder and the Company has duly executed this
Agreement.

 

  THE COMPANY:       DIGITAL ALLY, INC.       By:     Name:     Title:        
Dated: March ___, 2014             Address: Digital Ally, Inc.     9705 Loiret
Blvd.     Lenexa, KS 66219

 

  SHAREHOLDERS:  

[          ]

            Dated: March ___, 2014         Address:       SHAREHOLDERS:  

[          ]

            Dated: March ___, 2014         Address:

 

- 5 -

 

 

APPENDIX A

 

Shareholder  

Common Stock
Owned

  Percentage of Stock
Outstanding  

Voting Percentage
of Stock
Outstanding

[          ]             [          ]            

 

- 6 -

 

 